DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/18/2019 and 8/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 2 objected to because of the following informalities:  Claim 2 contains the phrase “the second output AC voltage. The first AC output voltage” is claimed but is not appropriately disclosed in claim 1.  It seems that the second output voltage is the one coming out of the converter to the motor and the first output voltage is the one from the AC.  The issue is this is not explicitly disclosed in claim 1 and causes confusion.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, and 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the phrase “second voltage converter means” however, despite that this is numbered as two items in claim 1, the problem is the fact that the second voltage converter is two converters listed as one element in the claims, yet the motors are listed as plural motors, yet in the drawings, 16-1, and 16-2 are clearly labelled as separate items.  As such, this creates confusion as to which converter powers which motor.  Appropriate correction is required.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 contains the phrase “wherein the first and second voltage converter means cannot control the speed of a connected unit compressor and/or cannot receive a signal which corresponds to or depends on a speed of the connected unit compressor.”  The issue is this negative limitation is indefinite because almost any kind of signal to simply drive a motor, like voltage, current, etc.  are all related to speed.  Thus, claiming that the voltage converter cannot receive a signal which corresponds to or depends on a speed of the connected motor would mean that neither a voltage or current could flow as they relate to motor speed.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 11-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Inaniwa et al. (US 2012/0260687) in view of Nagai et al. (US 2010/0052599).

Regarding claim 1,
Inaniwa discloses (Fig. 2):
A controller (Fig. 2, 29) for a cooling unit compressor (centrifuge with cooling compressor and fan motor, ¶0095)
the controller comprising mains connection means (2) for connection to a voltage supply network (22) nominally providing an AC mains voltage between 85 V and 264 V (¶0104, 208V, 220V, 230V, or 240V), first voltage converter means (5) connected downstream of the mains connection means (2) and serving to generate an intermediate voltage (Dc intermediate voltage, ¶0098), from the AC mains voltage (22), second voltage converter means (12) connected downstream of the first voltage converter means (5) and serving to generate an output signal (to the motor, 13, ¶0098), which is independent from a level and from a mains frequency of the AC mains voltage (22, separated by Dc link in between 5 and 12, ¶0098) and which serves to control the cooling unit compressor with an AC voltage of a plurality of different predeterminable voltage levels (¶0098), voltage detection means (30) being assigned to the mains connection means (2, connected to 30), which serve to detect the AC mains voltage (¶0102) and whose detector output signal can be evaluated by the second voltage converter means (both 30 and 12 are connected through the control device, 20) or by controlling means (20) 

They do not disclose:
having at least one two-phase AC asynchronous motor 

However, Nagai teaches (Fig. 1A):
having at least one two-phase AC asynchronous motor (Fig. 1A, 4, ¶0022)

Regarding claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the centrifuge and compressor from Inaniwa that uses multiple inverters to convert AC power to DC then back to AC to drive multiple motors as taught by Inaniwa (¶0098) and use the inverter and 2 phase motor from Nagai as the compressor motor in order to drive a compressor using a 2-phase motor to have higher efficiency as a taught by Nagai (¶0009).  This would enable the compressor to run more efficiently and lower costs.

Regarding claim 2,
Inaniwa discloses (Fig. 4):
wherein a ratio of the second output AC voltage level with respect to the first output AC voltage level is less than 0.8 (for example, Fig. 4, term number 6, the input power is 13,800W and the compressor uses 2400 W, which is much lower than the input power or 13800W, ¶0110).

Regarding claim 3,
Inaniwa discloses (Fig. 2):


Regarding claim 4,
Inaniwa discloses (Fig. 2):
wherein the second voltage converter means are configured in such a manner that a supply of the connected coolant compressor with the output signal is interrupted in response to the detector output signal of the voltage detector means if a value of the detector output signal which corresponds to a drawn current exceeds the maximum current value (¶0059-¶0060).

Regarding claim 6,
Inaniwa discloses (Fig. 2):
wherein the first voltage converter means realize a power factor correction (¶0099).

Regarding claim 7,
Inaniwa discloses (Fig. 2):
wherein an AC asynchronous motor that is or can be connected to the second voltage converter means is or can be connected via two phases without any additional sensor lines and/or control lines 

Regarding claim 8,
Inaniwa discloses (Fig. 2):
A cooling unit compressor system comprising the controller according to claim 1, wherein and the cooling unit compressor having two AC motors (Fig. 2, 13, 18) asynchronous motors (Fig. 1A, 4, ¶0022), the second voltage converter means (12) being configured in such a manner that a first one of the AC asynchronous motors (13) is controlled for start-up and/or starting operation when a detected cooling temperature is above a threshold (¶0143-¶0144), and the second AC asynchronous motors is controlled only after the temperature has dropped below the threshold, and the second voltage converter means lowering the voltage of the output signal controlling the AC asynchronous motor (Fig. 2, condenser fan) when a target cooling temperature is detected.


Regarding claim 11,
Inaniwa discloses (Fig. 2):
wherein the voltage supply (Fig. 2, 22) is a public voltage supply (¶0095).

Regarding claim 12,
Inaniwa discloses (Fig. 2):
wherein the AC mains voltage is between 100 V and 230 V (¶0104).

Regarding claim 13,

wherein the intermediate voltage is an intermediate DC voltage (¶0098).

Regarding claim 14,
Inaniwa discloses (Fig. 2):
wherein the output signal is a temporary voltage-constant and/or frequency-constant output signal (PWM is based on voltage and frequency, ¶0098).

Regarding claim 15,
Inaniwa discloses (Fig. 2):
wherein the first output AC voltage level and the second output AC voltage level are constant (Fig. 4, can be selected from a list of constants, ¶0108).

Regarding claim 16,
Inaniwa discloses (Fig. 2):
wherein the ratio is in the range between 0.6 and 0.75 (for example, Fig. 4, term number 6, the input power is 13,800W and the compressor uses 2400 W, which is much lower than the input power or 13800W, ¶0110).

Regarding claim 17,
Inaniwa discloses (Fig. 2):
wherein the power factor correction is an active power factor correction (¶0098).



Inaniwa discloses (Fig. 2):
wherein the means for generating an auxiliary phase is a capacitor or electronic means for generating an auxiliary phase (capacitor is in between Dc link of 5 and 12, ¶0098).

Regarding claim 21,
Inaniwa discloses (Fig. 2):
wherein temperature sensor means and operating mode means that can be assigned to a used cooling space of a cooling unit having the cooling unit compressor are assigned to the second voltage converter means in such a manner that in response to a temperature detected by the temperature sensor means being above a threshold, the operating mode means cause the second voltage converter means for generating the output signal to operate on a first output AC voltage level with up to a maximum current that corresponds to the maximum current value, and in response to a detected temperature reaching or dropping below the threshold, the operating mode means cause the second voltage converter means for generating the output signal to operate on a second output AC voltage level, which is lower than the first output AC voltage level (Fig. 9, compressor is turned on ¶0143-¶0144).

Claims 9, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Inaniwa et al. (US 2012/0260687) and Nagai et al. (US 2010/0052599) as applied to claims 1 and 9 above, and further in view of Voute et al. (US 2010/0072216).

Regarding claim 9,
Inaniwa and Nagai disclose the above elements from claim 1.

for realizing a cooling unit that can be operated at a target cooling temperature of a used cooling space of the cooling unit of < -50 °C.

However, Voute teaches:
for realizing a cooling unit that can be operated at a target cooling temperature of a used cooling space of the cooling unit of < -50 °C (-80 Celsius, ¶0042).

Regarding claim 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the centrifuge and compressor from Inaniwa that uses multiple inverters to convert AC power to DC then back to AC to drive multiple motors as taught by Inaniwa (¶0098) and use the inverter and 2 phase motor from Nagai as the compressor motor in order to drive a compressor using a 2-phase motor to have higher efficiency as a taught by Nagai (¶0009).  This would enable the compressor to run more efficiently and lower costs.
It would have been further obvious to take this combination and use it to produce temperatures such as the from Voute that can go to -80 degrees C.
This would enable the system to be more efficient and reach colder temperatures.


Regarding claim 19,
Inaniwa and Nagai disclose the above elements from claim 9.
They do not disclose:
wherein the target cooling temperature is < -60 °C 


wherein the target cooling temperature is < -60 °C (-80 Celsius, ¶0042).

Regarding claim 19, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the centrifuge and compressor from Inaniwa that uses multiple inverters to convert AC power to DC then back to AC to drive multiple motors as taught by Inaniwa (¶0098) and use the inverter and 2 phase motor from Nagai as the compressor motor in order to drive a compressor using a 2-phase motor to have higher efficiency as a taught by Nagai (¶0009).  This would enable the compressor to run more efficiently and lower costs.
It would have been further obvious to take this combination and use it to produce temperatures such as the from Voute that can go to -80 degrees C.
This would enable the system to be more efficient and reach colder temperatures.

Regarding claim 20,
Inaniwa and Nagai disclose the above elements from claim 9.
They do not disclose:
wherein the target cooling temperature is < -75 °C 

However, Voute teaches:
wherein the target cooling temperature is < -75 °C (-80 Celsius, ¶0042).

Regarding claim 20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the centrifuge and compressor from Inaniwa that uses multiple inverters to convert AC power to DC then back to AC to drive multiple motors as taught by 
It would have been further obvious to take this combination and use it to produce temperatures such as the from Voute that can go to -80 degrees C.
This would enable the system to be more efficient and reach colder temperatures.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hu et al. (US 2016/0215771) - inverter for a plurality of compressors

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846